Citation Nr: 1510666	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-06 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable initial evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to July 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a compensable initial evaluation for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On his March 2013 VA Form 9, prior to certification of the appeal to the Board, the Veteran indicated his intent not to pursue the issue of entitlement to service connection for right ear hearing loss. 


CONCLUSION OF LAW

The Veteran did not file a substantive appeal with respect to the issue of entitlement to service connection for right ear hearing loss; appellate review has not been initiated and the Board has no jurisdiction with respect to this issue.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement, in writing, and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200. 

The Board notes that, in his initial May 2010 application for service connection, the Veteran simply requested entitlement to service connection for "hearing loss," without specifying left ear, right ear, or bilateral.  In a February 2011 rating decision, the RO denied entitlement to service connection for "bilateral sensorineural hearing loss."  The Veteran responded with a notice of disagreement dated in November 2011, indicating that he disagreed with the February 2011 rating decision and requesting that he be scheduled for a VA examination with respect to his bilateral hearing loss.  The Veteran was provided a VA audiological examination in January 2013.  Based on the results of that examination, the RO issued a rating decision in February 2013 which granted entitlement to service connection for left ear hearing loss and assigned a noncompensable evaluation, and also issued a statement of the case in February 2013 which continued to deny entitlement to service connection for right ear hearing loss.  In March 2013, the Veteran responded with a VA Form 9 in which he clarified that he was only claiming left ear hearing loss and not seeking entitlement to service connection for right ear hearing loss.  The Veteran additionally indicated that he sought the "maximum disability benefits" for his service-connected left ear hearing loss.  

Despite the Veteran's written intent not to pursue a claim for entitlement to service connection for right ear hearing loss any further, the September 2013 VA Form 8, Certification of Appeal, certified only a single issue to the Board: entitlement to service connection for right sensorineural hearing loss.  Curiously, in his October 2014 Appellant's Brief, the Veteran's representative acknowledged the Veteran's clear indication on his March 2013 VA Form 9 that he was only pursuing the claim for left ear hearing loss; however, the representative nonetheless continued to argue that the Veteran was also entitled to service connection for right ear hearing loss.

However, the Board finds that the March 2013 VA Form 9 represents a clear, unequivocal written statement, received prior to certification of the appeal to the Board, of the Veteran's intent to withdraw the claim of entitlement to service connection for right ear hearing loss.  As such, there is no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The issue of entitlement to service connection for right ear hearing loss is dismissed.


REMAND

The Veteran seeks entitlement to a compensable initial rating for left ear hearing loss.  As discussed above, the RO issued a rating decision in February 2013 which granted entitlement to service connection for left ear hearing loss and assigned a noncompensable evaluation.  In March 2013, the Veteran responded with a timely correspondence indicating that he disagreed with the decision and that he sought the "maximum disability benefits" for his service-connected left ear hearing loss.  However, the RO has not issued a statement of the case concerning the issue of entitlement to a compensable initial evaluation for left ear hearing loss, and the Board accepts the Veteran's March 2013 statement as a valid notice of disagreement to the February 2013 rating decision.  The United States Court of Appeal for Veterans Claims (Court) has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  As such, the issue must be remanded, and the Board directs that a statement of the case be issued addressing the issue of entitlement to a compensable initial evaluation for left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to a compensable initial evaluation for left ear hearing loss.  38 C.F.R. § 19.26 (2014).  The veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the veteran perfects the appeal as to this issue, then undertake all appropriate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


